Opinion filed September 16, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00205-CR
                                        __________

               MANUEL ANGEL OLIVAS-MONTOYA, Appellant

                                                  V.

                              STATE OF TEXAS, Appellee


                          On Appeal from the County Court at Law

                                    Midland County, Texas

                              Trial Court Cause No. CR 127,886


                            MEMORANDUM OPINION
       Manuel Angel Olivas-Montoya has filed in this court a motion to dismiss his appeal. The
motion is granted, and the appeal is dismissed.


                                                         PER CURIAM
September 16, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.